Exhibit 10.1

ASIAINFO HOLDINGS, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

TO:                                                     (“Participant” or “you”
or “your”)

To encourage your continued employment with Asiainfo Holdings, Inc. (the
“Company”) or its Subsidiaries, you have been granted this performance stock
unit award (the “Award”) pursuant to the Company’s 2008 Stock Incentive Plan
(the “Plan”). The Award represents the right to receive shares of Common Stock
of the Company subject to the fulfillment of the vesting conditions set forth in
this agreement (this “Agreement”).

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

1.         Award Date:                                     March 16, 2009

2.         Nature of the Award.    The Award consists of the number of
performance stock units (“Performance Stock Units” or “PSU”) set forth in
Section 3 of this Agreement. Each Performance Stock Unit is a bookkeeping entry
representing the contingent right of the Participant to receive a payment in
respect of a share of Common Stock (each, a “Share”), whether in Shares, cash,
or a combination thereof, subject to the terms and conditions of this Agreement.

3.         Total Number of Performance Stock Units Subject to this
Award:                                         

4.         Vesting of Performance Stock Units:

(a) The total number of Performance Stock Units subject to this Award shall vest
based on the Company’s achievement of the performance goal (“Performance Goal”)
described in Section 5 below and the table set forth in Section 5 (the “Vesting
Table”). The Company’s achievement of the Performance Goal shall be interpreted
and construed by the Plan Administrator in its sole discretion. For vesting
purposes, the total number of Performance Stock Units shall be allocated equally
among three twelve-month periods, such that the maximum possible number of
Performance Stock Units that may vest in each of the three twelve-month periods
is one-third of the total Performance Stock Units (each such allocation, a
“One-Third Allocation”).

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, (i) the sum of
the Performance Stock Units allocated to each twelve-month period shall under no
circumstances exceed the total number of Performance Stock Units subject to this
Award as set forth in Section 3, (ii) the number of Performance Stock Units
allocated to each twelve-month period shall represent the maximum possible
number of Performance Stock Units that may vest and be settled in respect of
such twelve-month period, and (iii) the number of Performance Stock Units (if
any) settled in respect of each twelve-month period shall be subject to the
terms and conditions of this Agreement, including without limitation the
satisfaction of the relevant vesting conditions, the Participant’s continued
employment with or service to the Company, the negative discretion afforded to
the Plan Administrator, and any other terms and conditions set forth in this
Agreement or as otherwise determined in the sole and absolute discretion of the
Plan Administrator.

5.         Performance Goal and Vesting Table.

The Plan Administrator has determined the Performance Goal based on the
Company’s targeted Annual Operating Profit Growth Rate during each of the three
twelve-month periods commencing respectively on October 1, 2008, October 1, 2009
and October 1, 2010. For purposes of this Section 5, the term “Annual Operating
Profit Growth Rate” shall mean, with respect to each such twelve-month period,
the percentage increase in the Company’s Operating Profit for such period as
compared to the immediately preceding twelve-month period, as calculated by the
Plan Administrator. The percentage of the One-Third Allocation that vests for
each twelve-month period shall be determined as of the last day of the relevant
twelve month period based upon the actual Annual Operating Growth Rate that the
Company achieves in such period, as compared to the corresponding Annual
Operating Growth Rate percentage thresholds in the Vesting Table set forth
below; provided, however, that none of the Performance Stock Units allocated to
any twelve-month period shall vest unless the Participant is an employee (or
other service provider, as the case may be) of the Company or any Subsidiary on
the last day of such period. For purposes of clarity and by way of illustration,
if the Company’s Annual Operating Growth Rate for the twelve-month period ended
October 1, 2009 is greater than or equal to 25% but less than 33%, 45.5% of the
One-Third Allocation for that period will vest. In the event that any
calculation made pursuant to the Vesting Table results in a fractional number of
shares, the number will be rounded down to the nearest whole number of shares
and only such whole number of shares shall vest. If and to the extent vested,
the Performance Stock Units allocated to each twelve-month period shall be
settled in accordance with the terms of this Agreement as soon as
administratively practicable following the relevant vesting date, but in no
event later than the March 15 of the calendar year immediately following the
calendar year in which such vesting date occurs. Any Performance Stock Units
that do not vest at the end of any twelve month period due to the Company’s
failure to achieve any of the relevant thresholds set forth in the Vesting Table
shall expire and be automatically forfeited without any further action by the
Company or you.



--------------------------------------------------------------------------------

       Percentage of One-Third Allocation Eligible
for Vesting for the Twelve Month Period
Ended October 1,          2009     2010     2011  

Annual Operating Profit Growth

Rate Percentage Thresholds:

        

³25% but <33%

     45.5 %   45.5 %   45.5 %

³33% but <40%

     54.5 %   54.5 %   54.5 %

³40% but <45%

     72.7 %   72.7 %   72.7 %

³45%

     100 %   100 %   100 %

6.         Certification of Performance Goal Attainment.    With respect to each
twelve-month period reflected in the Vesting Table, the Plan Administrator shall
determine the extent to which the Performance Goal for that twelve-month period
has been attained, in its sole discretion, and shall so certify in writing.

7.         Notification of Participant.    As soon as practicable following the
Plan Administrator’s certification under Section 6, the Plan Administrator shall
notify the Participant of the determination of the Plan Administrator in respect
of the relevant twelve-month period and the extent of any vesting of the
Participant’s Performance Stock Units allocated to such twelve-month period.

8.         Discretion to Reduce Vesting.    The Plan Administrator shall have
the discretion to reduce (including to zero percent) at any time the vesting of
the Performance Stock Units allocated to any or all of the twelve-month periods
in the event that the Plan Administrator determines, in its sole discretion,
that the Company’s performance, the Participant’s Business Unit’s performance or
the Participant’s performance merits such reduction.

9.         Settlement and Payment.    As soon as administratively practicable
following the Plan Administrator’s certification under Section 6 for each
twelve-month period, and subject to any reduction determined by the Plan
Administrator pursuant to Section 8, the Company shall pay the number of vested
Performance Stock Units to the Participant. Subject to the other provisions of
this Section 9, the Company shall pay such vested Performance Stock Units to the
Participant in the form of Shares, where the number of Shares shall be equal to
the whole number (rounding down) of vested Performance Stock Units, as
determined and as adjusted by the Plan Administrator in accordance with the
terms of this Agreement. No fractional Shares shall be issued under this
Agreement. Notwithstanding the foregoing, the Plan Administrator may in its
discretion elect to substitute the issuance of some or all Shares (as determined
above) with a payment of cash in an amount equal to the Fair Market Value of
such Shares. The Company has no obligation to make any payment to you under this
Agreement (whether in Shares, cash, or a combination thereof) until and unless
you have satisfied any and all required tax withholding obligations.

10.         Impact of a Corporate Transaction.    In the event of a Corporate
Transaction, and if the Participant is an employee (or other service provider,
as the case may be) of the Company or any Subsidiary immediately prior to the
consummation of such Corporate Transaction, then the Plan Administrator may in
its discretion cause to be vested up to and including one hundred percent

 

3



--------------------------------------------------------------------------------

(100%) of the Performance Stock Units subject to this Award, and such vesting
shall be effective immediately prior to the consummation of such Corporate
Transaction. As soon as administratively practicable following the consummation
of the Corporate Transaction, the Plan Administrator shall pay the vested
Performance Stock Units described in the previous sentence to the Participant in
such form or forms as provided under this Agreement. Notwithstanding anything to
the contrary in the preceding two sentences, to the extent required to avoid
taxation under Section 409A(a)(1) of the Code any Corporate Transaction that
does not constitute a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A of the Code (and all applicable
guidance promulgated thereunder) shall not constitute a Corporate Transaction
the purposes of the preceding two sentences. In the event of a Corporate
Transaction, this Award shall terminate automatically and cease to be
outstanding effective upon the consummation of such Corporate Transaction.

11.         Termination of Employment.    The unvested portion of the Award will
terminate automatically and be forfeited to the Company immediately and without
further notice upon the voluntary or involuntary termination of your employment
for any reason with the Company or any Subsidiary (including as a result of
death or disability). A transfer of employment or services between or among the
Company and its Subsidiaries shall not be considered a termination of
employment. Unless the Plan Administrator determines otherwise, and except as
otherwise required by local law, for purposes of this Award only, any reduction
in your regular hours of employment to less than 30 hours per week is deemed a
termination of your employment with the Company or any Subsidiary. In case of
termination of your employment for Cause, the Award shall automatically
terminate upon first notification to you of such termination, except as
otherwise required by local law or unless the Plan Administrator determines
otherwise. If your employment is suspended pending an investigation of whether
you should be terminated for Cause, all of your rights under the Award likewise
shall be suspended during the period of investigation. With respect to any
portion of the Award that terminates unvested and is forfeited, no Shares shall
be issued or issuable, no payment whatever shall be due or payable, and the
Company shall have no obligation whatever.

12.         Leave of Absence and Change in Work Schedule.    Your rights under
the Award in the event of a leave of absence or a change in your regularly
scheduled hours of employment will be affected in accordance with the Company’s
applicable employment policies or the terms of any agreement between you and
your employer with respect thereto, unless the Plan Administrator determines
otherwise.

13.         Right to Shares.    You shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to you.

14.         Taxes.

(a)         Generally.    You are ultimately liable and responsible for all
taxes and employee social insurance contributions, if any, owed in connection
with the Award, regardless of any action the Company or any of its Subsidiaries
takes with respect to any obligations for tax withholding and social insurance
deductions that arise in connection with the Award. Neither the

 

4



--------------------------------------------------------------------------------

Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding or social insurance deductions in
connection with the grant or vesting of the Award or the subsequent sale of
Shares issuable pursuant to the Award. The Company and its Subsidiaries do not
commit and are under no obligation to structure the Award to reduce or eliminate
your tax liability or social insurance contributions. As a condition and term of
this Award, no election under Section 83(b) of the Code may be made by you or
any other person with respect to all or any portion of the Award.

(b)         Payment of Withholding Taxes.    Prior to any event in connection
with the Award that the Company determines may result in any domestic or foreign
tax withholding obligation that the Company may deem to arise under local law,
whether national, federal, state or local, including any social insurance
contribution obligation (the “Tax Withholding Obligation”), you must arrange for
the satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.

Your acceptance of this Award constitutes your pre-existing instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on your behalf, at any time and without further
notice, a whole number of Shares from those Shares issuable to you as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such Shares will be sold on the day the
Tax Withholding Obligation arises or as soon thereafter as practicable. You will
be responsible for all broker’s fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed your Tax Withholding Obligation, the Company agrees to pay such excess in
cash to you through payroll or otherwise as soon as practicable. You acknowledge
that the Company or its designee is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy your Tax Withholding Obligation. Accordingly, you agree to
pay to the Company or any of its Subsidiaries as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

In addition to the methods described above, the Company may allow you to pay
cash to satisfy applicable withholding taxes. We may refuse to release any
shares of Common Stock to you until you comply with your obligations as
described in this section.

(c)         Right to Retain Shares.    The Company may refuse to issue any
Shares to you until you satisfy the Tax Withholding Obligation. To the maximum
extent permitted by law, the Company has the right to retain without notice from
Shares issuable under the Award or from salary or other amounts payable to you,
Shares or cash having a value sufficient to satisfy the Tax Withholding
Obligation.

15.         Registration.    The Company currently has an effective registration
statement on file with the U.S. Securities and Exchange Commission with respect
to the shares of Common Stock subject to the Award. The Company intends to
maintain this registration but has no obligation to do so. If the registration
ceases to be effective, you will not be able to transfer or sell Shares issued
to

 

5



--------------------------------------------------------------------------------

you pursuant to the Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. You agree that any resale by you of the shares
of Common Stock issued pursuant to the Award shall comply in all respects with
the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules,
and regulations may be amended from time to time. The Company shall not be
obligated to either issue the Shares or permit the resale of any Shares if such
issuance or resale would violate any such requirements.

16.         Limitation on Rights; No Right to Future Grants; Extraordinary
Item.    By entering into this Agreement and accepting the Award, you
acknowledge that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan; (b) the grant
of the Award is a one-time benefit and does not create any contractual or other
right to receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares subject
to each award, the award price, if any, and the time or times when each award
will be settled, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Award is an
extraordinary item which is outside the scope of your employment contract, if
any; (f) the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and you
will have no entitlement to compensation or damages as a consequence of your
forfeiture of any unvested portion of the Award as a result of the termination
of your employment by the Company or any Subsidiary for any reason; (g) the
future value of the Common Stock subject to the Award is unknown and cannot be
predicted with certainty, (h) neither the Plan, the Award nor the issuance of
the Shares confers upon you any right to continue in the employ of (or any other
relationship with) the Company or any Subsidiary, nor do they limit in any
respect the right of the Company or any Subsidiary to terminate your employment
or other relationship with the Company or any Subsidiary, as the case may be, at
any time and (i) in the event that you are not a direct employee of Company, the
grant of the Award will not be interpreted to form an employment relationship
with the Company; and furthermore, the grant of the Award will not be
interpreted to form an employment contract with your employer, the Company or
any Subsidiary.

17.         Execution of Award Agreement.    Please acknowledge your acceptance
of the terms and conditions of the Award by signing the original of this
Agreement and returning it to the Human Resources Department of the Company. If
you do not sign and return this Agreement, the Company is not obligated to
provide you any benefit hereunder and may refuse to issue shares to you under
this Award.

18.     Employee Data Privacy.    By entering into this Agreement and accepting
the Award, you (a) explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company and

 

6



--------------------------------------------------------------------------------

your employer may, for the purpose of implementing, administering and managing
the Plan, hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
and details of all awards or entitlements to Common Stock granted to you under
the Plan or otherwise (“Data”), (c) understand that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, including any broker with whom the Shares issued upon vesting of
the Award may be deposited, and that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country; (d) waive any data privacy
rights you may have with respect to the Data; and (e) authorize the Company, its
Subsidiaries and its agents to store and transmit such information in electronic
form.

19.         No Assignment.    This Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, except by will or by the laws
of descent and distribution. During the lifetime of the Participant, all rights
with respect to this Award shall be exercisable only by the Participant.

20.         Termination or Amendment.    The Board may terminate or amend the
Plan or the Award at any time; provided, however, that no such termination or
amendment may adversely affect the Award without the consent of the Participant
unless such termination or amendment is necessary to comply with any applicable
law or government regulation. No amendment or addition to this Agreement shall
be effective unless in writing. Notwithstanding any other provision of this
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of the Participant, amend this Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming this Agreement to any present or future law, regulation or rule
applicable to this Agreement, including, but not limited to, Section 409A of the
Code and all applicable guidance promulgated thereunder.

21.         Further Instruments.    The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

22.         Binding Effect.    Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

23.         Language; Governing Law.    If you have received this Agreement or
any other document related to the Plan or the Award translated into a language
other than English and if the translated version is different than the English
version, the English version will control. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.

 

Very truly yours, ASIAINFO HOLDINGS, INC. By:       Name:   Title:

 

7



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I, a resident of                                      (country), accept and
agree to the terms of the Performance Stock Unit Award described in this
Agreement and in the Plan, acknowledge receipt of a copy of this Agreement, the
Plan and the applicable Plan Summary, and acknowledge that I have read them
carefully and that I fully understand their contents.

 

Dated:                                                                        

   

                                       
                                             

                                           
                                               

Taxpayer I.D. Number

    Printed Name:                                                               
PARTICIPANT     Address:                                      
                                                                           
                                                   
                                       
                                                   
                                       
                                               

 

8